HAZEL, District Judge.
This is an appeal by the importers from a decision of the Board of General Appraisers. The merchandise consists of fancy glass bottles, some with sterling silver, some with gilt, and some with nickel mountings. The collector assessed duty thereon at the rate of 45 per cent, ad valorem under paragraph 193 of the tariff act of 1897 (Act July 24, 1897, c. 11, § 1, Schedule C, 30 Stat. 166 [U. S. Comp. St. 1901, p. 1645]), as manufactures of glass and metal, metal chief value. They are claimed by the importers to be properly dutiable under the provisions of paragraph 99 of said act (30 Stat. 156, 157 [U. S. Comp. St. 1901, p. 1633]).
These are not plain glass bottles under paragraph 99, nor are they covered by paragraph 100, but are manufactures of metal and glass.
The decision of the Board of General Appraisers is affirmed.